Exhibit 32.1 In connection with the Quarterly Report of Rosetta Resources Inc. (“the Company”) on Form 10-Q for the period ended September 30, 2007 (“Form 10-Q”), each of the undersigned officers of the Company certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, thatto the best of such officer’s knowledge: (i) the Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 9, 2007 /s/Randy L. Limbacher Randy L. Limbacher President and Chief Executive Officer /s/ Michael J. Rosinski Michael J. Rosinski Executive Vice President and Chief Financial Officer
